 ,In the -Matter of NASA MOTORS PARTS PLANT, DlvIsloN OF NASH-KELVINATOR CORPORATIONandINTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL 311, A. F. OF L.Case No. R-4682SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONFebruary 2, 1943,On January 14, 1943, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding.'On January 27, 1943, International Brotherhood of Firemen andOilers, Local 125, A. F. of L., herein called the Firemen, requestedthat its name be placed on the ballot in the election heretofore directedby the Board.The Firemen contends that it represents two of theemployees in the' unit, found appropriate by the Board.Under, allthese circumstances, the Board is of the opinion and finds that theprima' facieshowing of representation made by the Firemen is suf-ficient to permit placing the name of the Firemen upon the ballot inthe ordered election.The Board hereby amends the aforesaid Direction of Election bystriking therefrom the words "for the purposes of collective bargain-ing, orby neither" and substituting therefor the words "or by Inter-national Brotherhood of Firemen and Oilers, Local 125, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining, or by none of said organizations."146 N L. R B 109347 N. L.R B., No. 28.283